internal_revenue_service department of the treasury index no number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-112013-99 date legend taxpayer state city a city b project llc lp1 lp2 agency system authority b c dear this letter responds to a letter dated b requesting a ruling on behalf of taxpayer under sec_42 regarding the proposed redemption of tax-exempt_bonds issued for the project facts plr-112013-99 taxpayer a state limited_partnership was formed for the purpose of acquiring rehabilitating owning and operating a scattered site housing project consisting of c dwelling units in city a the current members of taxpayer are llc lp1 and lp2 a portion of the development costs for the project will be financed by tax-exempt_bonds issued by agency under the volume_cap imposed by sec_146 the bond resolution requires that the proceeds of the bond issuance be used to make a mortgage loan for the purpose of financing the rehabilitation of the project additional incentives exist for the development of affordable housing projects for low-income individuals in city b the system and authority have committed to provide the project with favorable permanent financing taxpayer is compelled to redeem the bonds upon receipt of the permanent financing in order to terminate the negative spread existing between the interest rates of the construction loan and the permanent financing taxpayer has represented that tax-exempt_bond proceeds representing percent or more of the aggregate basis of the project and the land on which the project is located will be spent on or before the date on which the project is placed_in_service the tax-exempt_bonds will be redeemed on or after the date that the project is placed_in_service for all purposes under sec_42 ruling requested provided the requirements of sec_42 are otherwise satisfied with respect to the project the redemption of the tax-exempt_bonds at any time on or after the date on which the project is placed_in_service for all purposes under sec_42 will not in and of itself permit a determination that the project was not financed with the tax-exempt_bonds under sec_42 law and analysis sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that an allocation generally shall be taken into account under sec_42 only if it is made not later than the close of the calendar_year in which the building is placed_in_service plr-112013-99 sec_42 provides that the aggregate housing_credit_dollar_amount which a housing_credit_agency may allocate for any calendar_year is the portion of the state housing_credit ceiling allocated under sec_42 for such calendar_year to such agency sec_42 provides that sec_42 does not apply to any portion of the credit otherwise allowable under sec_42 which is attributable to eligible_basis financed by any obligations the interest on which is exempt from tax under sec_103 if -- i such obligation is taken into account under sec_146 and ii principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing sec_42 provides that if percent or more of the aggregate basis of any building and the land on which the building is located is financed with tax-exempt obligations described in sec_42 sec_42 does not apply to any portion of the low-income_housing_credit allowable under sec_42 with respect to such building in the present case taxpayer represents that tax-exempt_bond proceeds representing percent or more of the aggregate basis of the project’s buildings and the land on which the project is located will be spent on or before the date on which the project is placed_in_service taxpayer further represents that the tax-exempt_bonds will be redeemed on or after the date that the project is placed_in_service for all purposes under sec_42 accordingly based solely on the representations and relevant law as set forth above we conclude that the redemption of the tax-exempt_bonds at any time on or after the date when the project is placed_in_service for all purposes under sec_42 will not in and of itself result in a determination that the project was not financed with the tax- exempt bonds under sec_42 no opinion is expressed or implied regarding the application of any other provision of the code or income_tax regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project's costs included in eligible_basis further we express no opinion on whether the project is a qualified_low-income_housing_project in accordance with the power_of_attorney filed with the ruling_request we are sending a copy of the letter_ruling to taxpayer’s authorized representatives this letter_ruling is directed only to the taxpayer who requested it section plr-112013-99 k provides that it may not be used or cited as precedent sincerely yours harold e burghart assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for purposes
